Name: 94/274/EC: Commission Decision of 18 April 1994 laying down the system of identification for dogs and cats that are placed on the market in the United Kingdom and Ireland and not originating in those countries
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  international law;  information technology and data processing;  agricultural activity;  Europe
 Date Published: 1994-05-07

 Avis juridique important|31994D027494/274/EC: Commission Decision of 18 April 1994 laying down the system of identification for dogs and cats that are placed on the market in the United Kingdom and Ireland and not originating in those countries Official Journal L 117 , 07/05/1994 P. 0040 - 0040 Finnish special edition: Chapter 3 Volume 57 P. 0079 Swedish special edition: Chapter 3 Volume 57 P. 0079 COMMISSION DECISION of 18 April 1994 laying down the system of identification for dogs and cats that are placed on the market in the United Kingdom and Ireland and not originating in those countries (94/274/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/65/EEC of 13 July 1992 concerning laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular Article 10 (3) (a) (iii) thereof, Whereas it it necessary to establish a system for the identification of dogs and cats that are placed on the market in the United Kingdom and Ireland and not originating in those countries; Whereas the technology of electronic identification of dogs and cats offers a cheap, fraud-proof and relatively painless system; whereas in these conditions it is appropriate to use an electronic system for identification of dogs and cats; Whereas, due to the multiplicity of the electronic systems in use, the owner or trader shall be responsible for demonstrating to the satisfaction of the official veterinarian that the dog or cat is correctly identified; Whereas, as an interim measure, whilst awaiting the development of an international standard, it is appropriate to foresee that the electronic systems that are used are those used in the Member States where the animals originate; whereas this situation will be reviewed in the light of the progress of the harmonization of a standard for electronic identification of dogs and cats; Whereas this Decision is without prejudice to any future Decision which may be taken in respect of the movement of pet animals within the Community, as the problems posed by the identification of pet animals are of a different nature; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The method of identification used on dogs and cats which are placed on the market in the United Kingdom and Ireland and which do not originate in those countries shall be an electronic system. Article 2 1. The electronic system referred to in Article 1 shall consist of an implantable transponder and must be one of those used in the Member State of origin of the dogs and cats. 2. Member States shall inform the Commission and each other of the electronic systems in use in their territory for the identification of dogs and cats. 3. The owner or trader shall be responsible for demonstrating to the satisfaction of the official veterinarian that the dog or cat is correctly identified. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 14. 9. 1992, p. 54.